DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-3 and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2022.
Applicant’s election without traverse of Group I, Species II in the reply filed on 10/27/2022 is acknowledged. While applicant has noted that claims 1-11 and new claims 21-30 read on the elected species, upon further review claims 2-3 and 22-23 require a coil spring with an adjustable length which is found to be a part of Species I: Figs. 4, 5A-5C. Accordingly, claims 2-3 and 22-23 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-11, 21 and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 9,913,629 B1) in view of Bornancini (US 4,391,057).
Regarding claim 1, Sullivan discloses a tissue resecting instrument (tissue removal device 100’; Figs. 5-14), comprising: a housing (body 156); an outer shaft (outer tubular member 108’) extending distally from the housing and defining a window (window 114’) at a distal end potion (distal end of 108’) thereof (Fig. 5), an inner cutting shaft (inner tubular member 118’) extending through the outer shaft (Figs. 13-14), the inner cutting shaft at least one of translatable or rotatable relative to the outer shaft to cut tissue extending through the window (translatable i.e. longitudinally/axially; column 13, lines 41-44); a drive assembly (piston 136’) coupled to the inner cutting shaft (as the proximal end of the inner tubular member 118’ may be physically coupled to the piston/plunger 136’; column 17, lines 53-55) and configured to drive the at least one of translation or rotation of the inner cutting shaft (column 17, lines 53-57); a trigger (trigger 126’) coupled to the drive assembly, wherein manual actuation (squeezing) of the trigger actuates the drive assembly (136’) to drive the at least one of translation or rotation of the inner cutting shaft (columns 17-18, lines 53-67, 1-5).
Sullivan fails to disclose an adjustable resistance mechanism including a spring coupled between the trigger and the housing, and a control knob operably coupled to the spring to enable adjustment of a resistance to pivoting of the trigger from an un-actuated position to an actuated position.
However, Bornancini teaches a handle assembly comprising a housing (proximal handle; Figs. 1, 4-5) and a trigger (trigger 1), reasonably pertinent to the particular problem with which the applicant was concerned i.e. an improvement enabling the user to control the trigger weight (resistance) which can be adjustably threaded to vary the effective operating length of a spring (abstract). Bornancini teaches an adjustable resistance mechanism including a spring (spring 6) coupled between the trigger (1) and the housing (proximal handle; Fig. 1), and a control knob (control bushing 9) operably coupled to the spring (6) to enable adjustment of a resistance to pivoting of the trigger (based on controlling the compressive force of the spring) from an un-actuated position (unsqueezed trigger) to an actuated position (squeezed trigger; columns 3-4, lines 61-69, 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trigger and housing of Sullivan to include the adjustable resistance mechanism including a spring as claimed in light of the teachings of Bornancini in order to manually control the trigger weight of the instrument to be set at a desirable force for the particular user.
Regarding claim 6, modified Sullivan discloses wherein adjustment of the resistance to pivoting adjusts an initial resistance to the pivoting of the trigger from the un-actuated position to the actuated position (as any adjustment to the control bushing 9 of Bornancini will change the length of the spring in the un-actuated position, changing the resistance from a pre-adjusted position i.e. “initial” to an adjusted new length of the spring when actuated; columns 3-4, lines 69, 1-3).
Regarding claim 7, modified Sullivan discloses wherein adjustment of the resistance to pivoting adjusts a resistance profile through at least a portion of the pivoting of the trigger from the un-actuated position to the actuated position (due to the adjustment of the length of the spring 6 of Bornancini by the control bushing 9, which will cause increased or decreased resistance depending on the length of the spring; columns 3-4, lines 69, 1-3).
Regarding claim 8, modified Sullivan discloses the invention as claimed above and Sullivan further discloses a vacuum generator (vacuum generation chamber 138’) coupled to the drive assembly (136’) and the inner cutting shaft (118’; as 138’ is coupled to the piston 136’ which is coupled to the inner cutting shaft 118’; Figs. 7-8) such that, during at least a portion of the manual actuation of the trigger (126’) to drive the drive assembly (136’), the vacuum generator (138’) generates vacuum to suction cut tissue through the inner cutting shaft (through the lumen 150’ of 118’) and into the vacuum generator (column 18, lines 5-20).
Regarding claim 9, modified Sullivan discloses the invention as claimed above and Sullivan further discloses a tissue collection cartridge (tissue trap housing 160) configured to releasably engage the housing (156; as 160 includes at least one detent 170 configured to cooperate with slot 172 to removably lock 160 onto the proximal end of 156; column 16, lines 54-59), the tissue collection cartridge (160) defining a port (porous tissue trap 158) configured to communicate with the vacuum generator (138’) such that, during at least a portion of the manual actuation of the trigger (126’) to drive the drive assembly, cut tissue is urged from the vacuum generator (138’) through the port into the tissue collection cartridge (column 16, lines 20-49; column 18, lines 5-20).
Regarding claim 10, modified Sullivan discloses the invention as claimed above and Sullivan further discloses wherein the trigger (126’) is pivotably coupled (via 130’) to the housing (156) and movable relative thereto between the un-actuated position (unsqueezed) and the actuated position (squeezed) to drive the drive assembly (136’) to translate the inner cutting shaft between a more-proximal position and a more-distal position (columns 17-18, lines 53-55, 63-69, 1-5).
Regarding claim 11, modified Sullivan discloses wherein the spring (6 of Bornancini) is further configured to bias the trigger towards the un-actuated position (unsqueezed position; column 2, lines 64-68).
Regarding claim 21, Sullivan discloses a tissue resecting instrument (tissue removal device 100’; Figs. 5-14), comprising: a housing (body 156); an outer shaft (outer tubular member 108’) extending distally from the housing; an inner cutting shaft (inner tubular member 118’) extending through the outer shaft (Figs. 13-14), the inner cutting shaft movable relative to the outer shaft to cut tissue (translatable i.e. longitudinally/axially; column 13, lines 41-44); a drive assembly (piston 136’) coupled to the inner cutting shaft (as the proximal end of the inner tubular member 118’ may be physically coupled to the piston/plunger 136’; column 17, lines 53-55) and configured to move the inner cutting shaft (column 17, lines 53-57); a trigger (trigger 126’) coupled to the drive assembly, wherein manual actuation (squeezing) of the trigger actuates the drive assembly (136’) to move the inner cutting shaft (columns 17-18, lines 53-67, 1-5).
Sullivan fails to disclose an adjustable resistance mechanism including a spring coupled between the trigger and the housing, and a control knob operably coupled to the spring to enable adjustment of a resistance to pivoting of the trigger from an un-actuated position to an actuated position.
However, Bornancini teaches a handle assembly comprising a housing (proximal handle; Figs. 1, 4-5) and a trigger (trigger 1), reasonably pertinent to the particular problem with which the applicant was concerned i.e. an improvement enabling the user to control the trigger weight (resistance) which can be adjustably threaded to vary the effective operating length of a spring (abstract). Bornancini teaches an adjustable resistance mechanism including a spring (spring 6) coupled between the trigger (1) and the housing (proximal handle; Fig. 1), and a control knob (control bushing 9) operably coupled to the spring (6) to enable adjustment of a resistance to pivoting of the trigger (based on controlling the compressive force of the spring) from an un-actuated position (unsqueezed trigger) to an actuated position (squeezed trigger; columns 3-4, lines 61-69, 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trigger and housing of Sullivan to include the adjustable resistance mechanism including a spring as claimed in light of the teachings of Bornancini in order to manually control the trigger weight of the instrument to be set at a desirable force for the particular user.
Regarding claim 26, modified Sullivan discloses wherein adjustment of the resistance to pivoting adjusts an initial resistance to the pivoting of the trigger from the un-actuated position to the actuated position (as any adjustment to the control bushing 9 of Bornancini will change the length of the spring in the un-actuated position, changing the resistance from a pre-adjusted position i.e. “initial” to an adjusted new length of the spring when actuated; columns 3-4, lines 69, 1-3).
Regarding claim 27, modified Sullivan discloses wherein adjustment of the resistance to pivoting adjusts a resistance profile through at least a portion of the pivoting of the trigger from the un-actuated position to the actuated position (due to the adjustment of the length of the spring 6 of Bornancini by the control bushing 9, which will cause increased or decreased resistance depending on the length of the spring; columns 3-4, lines 69, 1-3).
Regarding claim 28, modified Sullivan discloses the invention as claimed above and Sullivan further discloses a vacuum generator (vacuum generation chamber 138’) coupled to the drive assembly (136’) and the inner cutting shaft (118’; as 138’ is coupled to the piston 136’ which is coupled to the inner cutting shaft 118’; Figs. 7-8) such that, during at least a portion of the manual actuation of the trigger (126’) to drive the drive assembly (136’), the vacuum generator (138’) generates vacuum to suction cut tissue through the inner cutting shaft (through the lumen 150’ of 118’) and into the vacuum generator (column 18, lines 5-20).
Regarding claim 29, modified Sullivan discloses the invention as claimed above and Sullivan further discloses a tissue collection cartridge (tissue trap housing 160) configured to releasably engage the housing (156; as 160 includes at least one detent 170 configured to cooperate with slot 172 to removably lock 160 onto the proximal end of 156; column 16, lines 54-59), the tissue collection cartridge (160) defining a port (porous tissue trap 158) in the tissue collection cartridge (Fig. 8) configured to communicate with the vacuum generator (138’) such that, during at least a portion of the manual actuation of the trigger (126’) to move the drive assembly, cut tissue is urged from the vacuum generator (138’) through the port into the tissue collection cartridge (column 16, lines 20-49; column 18, lines 5-20).
Regarding claim 30, modified Sullivan discloses the invention as claimed above and Sullivan further discloses wherein the trigger (126’) is pivotably coupled (via 130’) to the housing (156) and movable relative thereto between the un-actuated position (unsqueezed) and the actuated position (squeezed) to drive the drive assembly (136’) to translate the inner cutting shaft between a more-proximal position and a more-distal position (columns 17-18, lines 53-55, 63-69, 1-5).

Claim(s) 4-5 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 9,913,629 B1) in view of Bornancini (US 4,391,057) in view of Timari (US 4,662,098).
Regarding claims 4-5 and 24-25, modified Sullivan fails to disclose wherein the spring is a torsion spring and wherein adjustment of the resistance to pivoting includes adjusting a relative positioning of first and second legs of the torsion spring, wherein the second leg is fixed relative to the housing and wherein the first leg is rotatable about a body of the torsion spring and relative to the second leg to adjust the relative positioning of the first and second legs.
However, Bornancini teaches a screw like adjusting knob (9) for adjusting the tension on a spring to enable adjustment of a resistance to pivoting of a trigger (1) and Timari teaches a handle assembly comprising a housing (12, 2; Fig. 1) and a trigger (trigger 5), reasonably pertinent to the particular problem with which the applicant was concerned i.e. adjusting the resistance of a trigger (column 3, lines 20-21). Timari teaches an adjustable resistance mechanism including a spring (spring 28) coupled between the trigger (5) and the housing (12, 2), and a control knob (screw behind spring 28; Fig. 1) operably coupled to the spring to enable adjustment of a resistance to pivoting of the trigger from an un-actuated position (unsqueezed) to an actuated position (squeezed; as the resistance of the trigger can be adjust by a spring 28; column 3, lines 20-21). Timari teaches wherein the spring (28) is a torsion spring (Fig. 1) and wherein the adjustment of screws on a spring adjust the tension of the spring (column 3, lines 17-21) and the screw is positioned on a first leg (upper leg of 28) of the spring such that adjustment of the screw on that first leg would cause resistance to pivoting of the trigger (Fig. 1), wherein a second leg (lower leg of 28) of the spring is fixed relative to the housing (at the proximal portion of the leg around the circular joint) and wherein the first leg is rotatable about a body (circular portion of spring 28) of the torsion spring and relative to the second leg to adjust the relative positioning of the first and second legs (by the screw; Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustable resistance mechanism of modified Sullivan to be a torsion spring as claimed in light of the teachings of Bornancini and Tamair. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result of adjusting the tension on a spring to adjust the pivoting resistance of the trigger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771